



Exhibit 10.22
        


SEPARATION AGREEMENT AND RELEASE


THIS SEPARATION AND RELEASE AGREEMENT (this "Agreement") is made as of
[__________], between Progress Software Corporation, a Delaware corporation (the
"Company"), and [_________] (the "Executive").
R E C I T A L S
A.The Executive has served as the [_______________] of the Company.
B.The Company and the Executive have agreed that the employment of the Executive
with the Company shall terminate on [________________].
C.The Company has agreed to provide the Executive with certain severance
benefits in connection with the Executive’s termination of employment, as set
forth in the letter, dated as of [_____________], from the Company to the
Executive (the “Termination Letter”).
D.    The Executive accepts the terms of the Agreement.
In consideration of the mutual covenants herein contained and in consideration
of the severance and benefits provided in the Termination Letter, the parties
agree as follows.
1.Covenants of the Executive. In consideration for, among other things, the
severance and other payments provided in the Termination Letter, Executive
agrees to the following covenants.
(a)Return and Protection of Company Property. Executive agrees to return to the
Company all Company documents and property (except as set forth above) no later
than five (5) days after the Termination Date and to abide by the terms of his
Employee Proprietary Information and Confidentiality Agreement dated as of
[__________] (the “Proprietary Information Agreement”).
(b)Cooperation. Executive agrees to make himself available to the Company after
the Termination Date either by telephone or in person upon reasonable notice and
with reasonable accommodation to the Executive’s personal and business affairs,
to assist the Company in connection with any matter relating to services
performed by Executive on behalf of the Company prior to the Termination Date.
The Executive, also upon reasonable notice and with reasonable accommodation to
his personal and business affairs, further agrees to cooperate with the Company
in the defense or prosecution of any claims or actions now in existence or which
may be brought or threatened in the future against or on behalf of the Company,
its directors, shareholders, officers, or employees and which relates to the
aforesaid services, including without limitation, by meeting with the Company’s
counsel and appearing to testify truthfully in any proceeding without the
necessity of a subpoena. The Company shall reimburse the Executive for his
reasonable documented travel expenses incurred in connection with such
cooperation. Notwithstanding the aforesaid, the Executive’s obligations set
forth above shall not apply to any matter in which the Executive’s interests are
materially adverse to those of the Company. Reimbursements of expenses shall be
paid within thirty (30) days of the Company’s receipt of an invoice from the
Executive or his designee for the same.  Any reimbursement in one calendar year
shall not affect the amount that may be reimbursed in any other calendar year
and a reimbursement (or right thereto) may not be exchanged or liquidated for
another benefit or payment.  Any business expense reimbursements subject to
Section 409A of the Internal Revenue Code shall be made no later than the end of
the calendar year following the calendar year in which such business expense is
incurred by Executive. The Executive shall submit any such expense requests in a
sufficiently timely manner so as to permit the Company to comply with the
previous sentence.





--------------------------------------------------------------------------------





(c)Non-Competition.
(i)Executive recognizes the highly competitive nature of the Company’s business
and that Executive’s position with the Company and access to and use of the
Company’s confidential records and proprietary information renders the Executive
special and unique. Executive hereby agrees that for a period of twelve (12)
months from the Termination Date (the “Restricted Period”), he shall not,
directly or indirectly, own, manage, operate, join, control, participate in,
invest in or otherwise be connected or associated with, in any manner, including
as an officer, director, employee, independent contractor, stockholder, member,
partner, consultant, advisor, agent, proprietor, trustee or investor, any
Competing Business (as defined below); provided, however, that (i) ownership of
two percent (2%) or less of the stock or other securities of a publicly traded
corporation and (ii) passive ownership of less than a five percent (5%) interest
as a limited partner of a venture capital fund, private equity fund or similar
investment vehicle or ownership of shares in a mutual fund shall not constitute
a breach of this Section, in each case under this clause (ii), with respect to
which the Executive has no role in the review, selection or management of any
investments. For purposes hereof, the term, “Competing Business,” shall mean
[_______________________].
(ii)Notwithstanding the foregoing, if the Executive seeks employment with any
subsidiary, division, affiliate or unit of a Competing Business (a “Related
Unit”) and if that Related Unit does not compete with the Company or any
subsidiary or other affiliate (a “Noncompeting Related Unit”), the Executive may
request a waiver of this Section 1(c) with respect to employment with such
Noncompeting Related Unit. The Company shall not unreasonably withhold its
agreement to such a waiver; provided that in no event may the Executive, engage
in or assist in the activities of any Related Unit that competes with the
Company or any subsidiary or other affiliate at any time during the Restricted
Period.
(iii)Executive acknowledges that the business of the Company is worldwide in
scope and therefore understands and agrees that this section 1(c) applies to
anywhere within the United States of America. Executive further agrees that the
nature of the Company’s confidential information and the goodwill relationship
that were developed for the Company during the Executive’s employment support
the continuation of the restrictions pursuant to this Section for twelve (12)
months. Notwithstanding the foregoing, if a court determines that the geographic
scope of this Section or the length of the Restricted Period is excessive, the
parties agree that this Section should be enforced to the maximum extent that
the court determines to be permissible.
(iv)The parties agree that, throughout his employment with the Company, the
Executive has been obligated to render personal services of a special, unique,
unusual, extraordinary and intellectual character, thereby giving this Agreement
special value, and, in the event of a breach or threatened breach of the
covenants of the Executive in this Section 1, the injury or imminent injury to
the value and the goodwill of the Company’s business could not be reasonably or
adequately compensated in damages in an action at law. Accordingly, the
Executive acknowledges that, in addition to any other remedies that may be
awarded, the Company shall be entitled to specific performance, injunctive
relief or any other equitable remedy against the Executive, without the posting
of a bond, in the event of any breach or threatened breach of any provision of
this Agreement by the Executive.
(d)Non-Disparagement. Executive agrees that during the Restricted Period, except
as required by law or to enforce the terms of this Agreement, Executive shall
not make any disparaging statements about the Company (including for these
purposes any subsidiary or affiliate), its officers, directors, employees,
products or services. For purposes of this Agreement, statements in the course
of testimony in a legal or regulatory proceeding or in response to an inquiry by
a governmental or other regulatory entity shall be considered to be “required by
law.”





--------------------------------------------------------------------------------





(e)Release.
(i)In consideration of the severance and other benefits provided in the
Termination Letter, Executive, on behalf of himself and his heirs,
administrators, executors, successors and assigns, hereby voluntarily releases
and forever discharges the Company, its past, present and future subsidiaries
and affiliates, and its and their respective past, present and future directors,
officers, agents, shareholders, attorneys and employees and all of their
respective heirs, successors, predecessors, and assigns, (collectively the
“Releasees”) of and from any and all claims, suits, liabilities, demands, debts,
damages, costs, obligations, agreements and causes of action of any kind
whatsoever, at law, in equity or otherwise known or unknown, or on any other
basis which Executive has or may have, either now or at any time before now,
against the Company, including but not limited to any claims based on
Executive’s employment with the Company or the termination of Executive’s
employment with the Company or any other relation with the Company, any claims
of wrongful discharge, any claims of intentional or negligent misrepresentation,
any claims of discrimination, any claims under the Worker Adjustment and
Retraining Notification Act (WARN) of 1988, the Equal Pay Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, federal
Family and Medical Leave Act; the federal Sarbanes-Oxley Act; and any claims
under the common law or any statute including, without implication of
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, the Rehabilitation Act of 1973, the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Civil Rights Act, Mass. Gen. Laws ch.12, § 11H et seq.,
the Massachusetts Equal Rights Act, Mass. Gen. Laws ch. 93, § 102 and Mass. Gen.
Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws
ch. 149, § 1 et seq., the Massachusetts Privacy Act, Mass. Gen. Laws ch. 214, §
1B et seq., and the Massachusetts Family and Medical Leave Act, Mass. Gen. Laws
ch. 149, § 52D et seq as these statutes have been from time to time amended, and
any and all other federal, state, county or local ordinances, statutes or
regulations, all as may be amended, and any other claim relating to or arising
out of Executive’s employment with or separation from the Company. Executive
also hereby waives any claim for attorneys’ fees or costs and any claim for
reinstatement. Further, except for benefits under any Company benefit plans that
have vested or will vest according to the terms of those plans, the Company does
not have, and shall not have, any obligation to provide Executive with any
payments, benefits, or consideration other than the payments set forth in this
Agreement. This release, however, does not apply to Executive’s right to seek
enforcement of the terms of this Agreement.
(ii)Notwithstanding the generality of the preceding paragraph, the above release
and waiver of claims applies only to the extent permitted by law and, in the
event any charge or claim is permitted by law, Executive expressly waives his
right to recover any relief, damages, and/or monetary benefit as a result of any
such charge or claim.
(iii)In addition, Executive does not intend to release the following: (a) any
rights that Executive may have under any directors and officers insurance policy
that Executive may have been covered under while an employee of the Company; and
(b) any rights that Executive may have to indemnification under any provision of
the Company’s bylaws and/or the Company’s certificate of incorporation.
(iv)Nothing in this Agreement shall prohibit or restrict Executive from (a)
providing information to, or otherwise assisting in, an investigation by the
Massachusetts Commission Against Discrimination (“MCAD”), the United States
Congress, the Securities and Exchange Commission (“SEC”), the Equal Employment
Opportunity Commission (“EEOC”), the National Labor Relations Board (“NLRB”) or
any other federal regulatory or law enforcement agency or self-regulatory
organization (“SRO”) and/or (b) testifying, participating, or otherwise
assisting in a proceeding relating to





--------------------------------------------------------------------------------





an alleged violation of any federal law relating to fraud or any rule or
regulation of the MCAD, SEC, EEOC, NLRB or any SRO.
(v)Executive represents and warrants that he has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which he
may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits are due to Executive, except as provided
in the Termination Agreement. Executive furthermore affirms that he has no known
workplace injuries or occupational diseases and have not been denied any leave
requested under the Family and Medical Leave Act.
(vi)Executive hereby acknowledges that he has been given a reasonable time to
consider this Agreement before executing it. If this Agreement is not signed by
Executive and returned to the Company so that the Company receives it no later
than the close of business on the date that is five business days after the
Termination Date, then the severance benefits provided in this Agreement will
not be provided to Executive by the Company. In the event that Executive
executes and returns this Agreement by the date that is five days after the
Termination Date, acknowledges that such decision was entirely voluntary and
that he had the opportunity to consider the terms and conditions set forth in
this Agreement for the entire period, then the severance benefits provided in
the Termination Letter will be provided to Executive by the Company.
(vii)Except as expressly set forth in this Agreement, no representations of any
kind or character have been made to Executive by the Company, or by any of their
respective directors, officers, employees, representatives, or attorneys, to
induce the execution of this release. Executive further acknowledges that the
only representations made to Executive in order to obtain my consent to this
Agreement are set forth in this Agreement, and that Executive is signing this
Agreement voluntarily and without coercion, intimidation or threat of
retaliation. Executive further acknowledges that he has been advised to consult
with an attorney before signing this Agreement and that he has had an
opportunity to seek the advice of legal counsel and that the terms of this
release have been completely read by Executive and that those terms are fully
understood by Executive.
2.Successors
(a)Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) which becomes bound by the terms of this Agreement by operation
of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of the
Executive’s hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.
3.Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Legal Department.
4.Miscellaneous Provisions





--------------------------------------------------------------------------------





(a)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed in writing and
signed by the Executive and by an authorized officer of the Company (other than
the Executive). No waiver by either party of any breach of, or compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(b)Entire Agreement. Except with respect to the terms of the Termination Letter,
which is incorporated in its entirety herein, no agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.
(c)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. Any dispute arising under or in connection with this Agreement or
related to any matter which is the subject of this Agreement shall be subject to
the exclusive jurisdiction of the state and/or federal courts located in
Massachusetts.
(d)Assignment by Company. The Company may assign its rights under this Agreement
to an affiliate and an affiliate may assign its rights under this Agreement to
another affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of the assignment. In the case of any such
assignment, the term “Company” when used in a section of the Agreement shall
mean the corporation that actually employs the Executive.
(e)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date first above
written.
Progress Software Corporation




By: ___________________________






_____________________________________            





